IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUSAN C. SMITH,                      : No. 839 MAL 2017
                                     :
                   Respondent        :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
             v.                      :
                                     :
                                     :
CHRISTOPHER C. SMITH,                :
                                     :
                   Petitioner        :

SUSAN C. SMITH,                      : No. 840 MAL 2017
                                     :
                   Respondent        :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
             v.                      :
                                     :
                                     :
CHRISTOPHER C. SMITH,                :
                                     :
                   Petitioner        :

SUSAN C. SMITH,                      : No. 841 MAL 2017
                                     :
                   Respondent        :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
             v.                      :
                                     :
                                     :
CHRISTOPHER C. SMITH,                :
                                     :
                   Petitioner        :


                                 ORDER



PER CURIAM
      AND NOW, this 2nd day of July, 2018, the Petition for Allowance of Appeal and

Application for Relief are DENIED.




                [839 MAL 2017, 840 MAL 2017 and 841 MAL 2017] - 2